09-1660-ag
         Dukureh v. Holder
                                                                                       BIA
                                                                               A073 049 221

                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 21 st day of June, two thousand ten.
 5
 6       PRESENT:
 7
 8                RALPH K. WINTER,
 9                JOSÉ A. CABRANES,
10                DEBRA ANN LIVINGSTON,
11                        Circuit Judges.
12       _________________________________________
13
14       BAKAMO DUKUREH,
15                Petitioner,
16
17                           v.                                 09-1660-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _________________________________________
23
24       FOR PETITIONER:               Ronald S. Salomon, New York, New
25                                     York.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General; Richard M. Evans, Assistant
29                                     Director; Nancy E. Friedman, Senior
1                             Litigation Counsel, Civil Division,
2                             Office of Immigration Litigation,
3                             United States Department of Justice,
4                             Washington, D.C.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED, that the petition for review

9    is DENIED.

10       Petitioner Bakamo Dukureh, a native and citizen of

11   Gambia, seeks review of the March 23, 2009, order of the BIA

12   denying his motion to reconsider.     In re Bakamo Dukureh, No.

13   A073 049 221 (B.I.A. Mar. 23, 2009).     We assume the parties’

14   familiarity with the underlying facts and procedural history

15   of the case.

16       When, as here, an alien files a timely petition for

17   review from the denial of a motion to reconsider, but not

18   from the underlying decision for which reconsideration is

19   sought, we may review only the denial of the motion to

20   reconsider.    See Ke Zhen Zhao v. U.S. Dep’t of Justice, 265

21   F.3d 83, 89-90 (2d Cir. 2001).     To the extent that Dukureh

22   challenges the BIA’s denial of his motion to reconsider, we

23   find that the BIA reasonably denied that motion because he

24   failed to specify errors of fact or law in its prior

25   decision as required by 8 C.F.R. § 1003.2(b)(1).     As the BIA

                                    2
1    found, it was entitled to apply its holding in Matter of A-

2    K-, 24 I&N Dec. 275 (BIA 2007) rather than cases from other

3    circuits that had been issued prior to that precedential

4    decision. 1

5         For the foregoing reasons, the petition for review is

6    DENIED.   As we have completed our review, any stay of

7    removal that the Court previously granted in this petition

8    is VACATED, and any pending motion for a stay of removal in

9    this petition is DISMISSED as moot.   Any pending request for

10   oral argument in these petitions is DENIED in accordance

11   with Federal Rule of Appellate Procedure 34(a)(2), and

12   Second Circuit Local Rule 34.1(b).

13                               FOR THE COURT:
14                               Catherine O’Hagan Wolfe, Clerk
15
16




          1
           Our recent decision in Kone v. Holder is not to the
     contrary. See — F.3d —, No. 08-1445-ag, 2010 WL 653258, at
     9 (2d Cir. Feb. 25, 2010). The petitioner in that case had
     suffered past persecution in the form of FGM. In light of
     that persecution, we encouraged the BIA to “consider []
     whether the mental anguish of a mother who was herself a
     victim of genital mutilation who faces the choice of seeing
     her daughter suffer the same fact, or avoiding that outcome
     by separation from her child, may qualify as such ‘other
     serious harm,’” as specified in the humanitarian asylum
     regulation. Id. Here, however, Dukureh does not allege
     that he suffered past persecution.

                                   3